Citation Nr: 1138278	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-35 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for musculoskeletal chest pain.

2.  Entitlement to service connection for color vision deficit.

3.  Entitlement to service connection for residuals of exposure to environmental hazards of the Gulf War, to include undiagnosed illnesses.

4.  Entitlement to an initial compensable disability rating for low back strain, prior to March 29, 2011.

5.  Entitlement to an initial disability rating in excess of 40 percent for low back strain, from March 29, 2011 to the present.

6.  Entitlement to an initial compensable disability rating for eczema.

7.  Entitlement to an initial compensable disability rating for left shin splint. 

8.  Entitlement to an initial compensable disability rating for residuals of a left foot fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for right ankle sprain, assigning a 10 percent evaluation effective November 1, 2003; tinnitus, assigning a 10 percent evaluation effective November 1, 2003; back strain, assigning a noncompensable evaluation effective November 1, 2003; residuals of a left foot fracture, assigning a noncompensable evaluation effective November 1, 2003; left shin splint secondary to left leg stress fracture/injury, assigning a noncompensable evaluation effective November 1, 2003; eczema, assigning a noncompensable evaluation effective November 1, 2003; seasonal allergic rhinitis, assigning a noncompensable evaluation effective November 1, 2003; left ear hearing loss, assigning a noncompensable evaluation effective November 1, 2003; and residuals of a right hand ring finger fracture, assigning a noncompensable evaluation effective November 1, 2003; and a January 2004 rating decision from the Waco RO, which denied service connection for musculoskeletal chest pain, bronchitis, color vision deficit, exposure to environmental hazards in the Gulf War/symptoms of an undiagnosed illness, and residuals of asbestos exposure.  In November 2004, the Veteran submitted a notice of disagreement for all of the issues and subsequently perfected his appeal in November 2005.  His case is currently under the jurisdiction of the VA RO in Houston, Texas.

In May 2009, the Veteran presented sworn testimony during a Travel Board hearing in San Antonio, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2009, the Board granted a 10 percent evaluation for seasonal allergic rhinitis, denied increased ratings for left ear hearing loss and residuals of a right ring finger fracture, denied service connection for bronchitis and residuals of asbestos exposure, and remanded the claims for service connection for chest pain, color vision deficit, and an undiagnosed illness, and increased ratings for eczema, low back strain, left shin splint, and left foot fracture to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any updated treatment records and providing the Veteran with new VA examinations for his vision, left foot, shin splints, skin, and back claims.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in October 2009 asking him to identify and complete a release of information for any outstanding treatment records.  The Veteran did not respond to this letter.  Additionally, the Veteran was afforded VA examinations to address his vision, left foot, shin splints, skin, and back claims in March 2011.  This matter is once again before the Board.

In August 2011, the AMC increased the Veteran's disability rating for low back strain to 40 percent, effective March 29, 2011.  Because the AMC did not assign the maximum disability rating possible, to include an extraschedular consideration or additional evaluations for associated disabilities, for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the November 2003 assignment of an initial noncompensable disability rating, the Board will address whether he was entitled to a compensable disability rating prior to March 29, 2011 and whether he is entitled to a disability rating higher than 40 percent from March 29, 2011 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2003, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

An April 2010 communication with the San Antonio, Texas, VA Medical Center indicates that the Veteran was deployed to Iraq at that time through the end of 2010.  See VA examination request cancellation, April 2010.  Despite this evidence of an additional deployment, there are no service treatment records dated after the Veteran's October 2003 separation.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Department of Defense.  See 38 C.F.R. § 3.159(c)(2) (2010).  As such, on remand, the AMC must attempt to obtain any outstanding service treatment records.

Additionally, a review of the claims file is negative for a VA Form 646 (Statement of Accredited Representative in Appealed Case), or equivalent submission, from the Veteran's authorized representative, the Texas Veterans Commission (TVC), following the Board's October 2009 remand.  Thus, the case must be remanded in order to allow the TVC to review the case file and submit a VA Form 646 or equivalent.

Further, as the case is being remanded, the Board finds that VA examinations are warranted for the Veteran's chest pain and undiagnosed illness claims.  With regard to the Veteran's chest pain claim, he was afforded a VA general medical examination in September 2003.  At that time, the examiner diagnosed the Veteran with musculoskeletal chest pain, in remission.  However, the examiner did not comment on the Veteran's in-service diagnoses of costochondritis and a prominent costal cartilage junction of the left first rib or provide an opinion as to whether the Veteran's current complaints of chest pain are related to his in-service complaints.  See Service treatment records, April 2000, September 2003.  As such, the examination of record is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Veteran has not been afforded an examination to evaluate any symptoms that may be attributed to his service in Southwest Asia.  As the evidence shows that he served in Southwest Asia during the Persian Gulf War period and that he has complained of such symptoms as headaches, numbness in his left arm, coughing, and excess phlegm since service, he must be afforded a VA examination to evaluate whether these symptoms are manifestations of an undiagnosed illness.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for musculoskeletal chest pain and residuals of exposure to environmental hazards of the Gulf War, to include undiagnosed illnesses must be remanded for new VA examination(s).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding service treatment records from to the Veteran's 2010 deployment or other post-2003 periods of service duty.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Thereafter, the Veteran should be afforded an examination(s) with an appropriate examiner(s) in order to determine the nature and etiology of any chest pain, headaches, numbness, cough, excess phlegm, and any other symptoms identified by the Veteran.  All indicated studies should be performed.  The claims folder should be provided to each examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner(s) should specifically comment on the service treatment records showing in-service diagnoses of costochondritis and a prominent costal cartilage junction of the left first rib.

With regard to the Veteran's complaints of chest pain, headaches, numbness, cough, excess phlegm, and any other symptoms identified by the Veteran, the examiner(s) must state whether these symptoms can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness.

If the examiner(s) attributes any of these symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

If the examiner(s) does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not that these symptoms are the result of any identifiable etiology.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  Following completion of the above, the AMC should afford the Veteran's authorized representative, the Texas Veterans Commission, the opportunity to review the claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to service connection for musculoskeletal chest pain, color vision deficit, and residuals of exposure to environmental hazards of the Gulf War, to include undiagnosed illnesses, and increased ratings for low back strain, eczema, left shin splint, and residuals of a left foot fracture should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

